Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES
CONTRACT

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES
CONTRACT, dated as of December 12, 2014 (this “Amendment”), by and between ACRC
LENDER W LLC and ACRC LENDER W TRS LLC, each a Delaware limited liability
company (collectively, “Seller”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Buyer”).  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Repurchase
Agreement (as defined below).

 

RECITALS

 

WHEREAS, Seller and Buyer are parties to that certain Amended and Restated
Master Repurchase and Securities Contract, dated as of December 20, 2013 (as
amended by that certain Amendment No. 1 to Amended and Restated Master
Repurchase and Securities Contract, dated as of May 29, 2014, as amended hereby
and as further amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Repurchase Agreement”); and

 

WHEREAS, Sellers and Buyer have agreed to amend certain provisions of the
Repurchase Agreement in the manner set forth herein, and Sellers have further
agreed to make the acknowledgments set forth herein.

 

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Sellers and Buyer hereby agree as follows:

 

SECTION 1.                                     Amendments to Repurchase
Agreement.

 

(a)                                 The defined terms, “Funding Period” “Initial
Facility Termination Date”, “Maximum Amount”, “Pricing Period” and “Pricing Rate
Reset Date”, each as set forth in ARTICLE 2 of the Repurchase Agreement, are
each hereby amended and restated in their entirety to read as follows:

 

“Funding Period”:  The period from the Original Closing Date to and including
the Initial Facility Termination Date.

 

“Initial Facility Termination Date”: December 14, 2015.

 

“Maximum Amount”:  $225,000,000, which Maximum Amount shall not be increased by
any Future Funding Transaction or reduced upon the repurchase of any Purchased
Assets; provided, that on and after the Initial Facility Termination Date, the
Maximum Amount on any date shall be the aggregate Purchase Price outstanding for
all Transactions as of such date, as such

 

--------------------------------------------------------------------------------


 

amount declines over the term hereof as Purchased Assets are repurchased and
Margin Deficits are satisfied.

 

“Pricing Period”:  For any Purchased Asset, (a) in the case of the first
Remittance Date, the period from the Purchase Date for such Purchased Asset to
but excluding such Remittance Date, (b) in the case of any subsequent Remittance
Date through and including the Remittance Date occurring on November 18, 2014,
the one-month period commencing on and including the prior Remittance Date and
ending on but excluding such Remittance Date, and (c) in the case of any
subsequent Remittance Date from and after December 18, 2014, the one-month
period commencing on the fifteenth (15th) calendar day of the month preceding
the month of the applicable Remittance Date to and including the fourteenth
(14th) calendar day of the following month; provided, that no Pricing Period for
a Purchased Asset shall end after the Repurchase Date for such Purchased Asset.

 

“Pricing Rate Reset Date”:  (a) In the case of the first Pricing Period for any
Purchased Asset, the Purchase Date for such Purchased Asset, and (b) in the case
of any subsequent Pricing Period, the date that is two (2) Business Days
immediately preceding the fifteenth (15th) calendar day of each calendar month,
or on any other date as determined by Buyer and communicated to the related
Seller.  The failure to communicate shall not impair Buyer’s decision to reset
the Pricing Rate on any date.

 

(b)                                 The word “initial”, as set forth in the
second line of Section 3.04(c) of the Repurchase Agreement, is hereby replaced
with the word “Initial”.

 

SECTION 2.                                     Conditions Precedent.  This
Amendment and its provisions shall become effective on the latter to occur of
(i) the first date on which this Amendment is executed and delivered by a duly
authorized officer of each of Sellers and Buyer and (ii) Sellers’ delivery of a
fully-executed Amendment No. 1 to Amended and Restated Fee and Pricing Letter,
dated as of the date hereof, by and between Sellers and Buyer, together with
payment of the extension fee referred to therein (the “Amendment Effective
Date”).

 

SECTION 3.                                     Representations, Warranties and
Covenants.  Each Seller hereby represents and warrants to Buyer, as of the date
hereof and as of the Amendment Effective Date, that (i) each Seller is in full
compliance with all of the terms and provisions set forth in each Repurchase
Document to which it is a party on its part to be observed or performed, and
(ii) no Default or Event of Default has occurred or is continuing.  Each Seller
hereby confirms and reaffirms its representations, warranties and covenants
contained in each Repurchase Document to which it is a party.

 

2

--------------------------------------------------------------------------------


 

SECTION 4.                                     Acknowledgements.  Each Seller
hereby acknowledges that Buyer is in compliance with its undertakings and
obligations under the Repurchase Agreement and the other Repurchase Documents.

 

SECTION 5.                                     Limited Effect.  Except as
expressly amended and modified by this Amendment, the Repurchase Agreement and
each of the other Repurchase Documents shall continue to be, and shall remain,
in full force and effect in accordance with their respective terms; provided,
however, that upon the Amendment Effective Date, (x) each reference therein and
herein to the “Repurchase Documents” shall be deemed to include, in any event,
this Amendment, (y) each reference to the “Repurchase Agreement” and the
“Amended and Restated Repurchase Agreement” in any of the Repurchase Documents,
shall be deemed to be a reference to the Repurchase Agreement, as amended
hereby, and (z) each reference in the Repurchase Agreement to “this Agreement”,
this “Repurchase Agreement”, this “Amended and Restated Repurchase Agreement”,
“hereof”, “herein” or words of similar effect in referring to the Repurchase
Agreement shall be deemed to be references to the Repurchase Agreement, as
amended by this Amendment.

 

SECTION 6.                                     Counterparts.  This Amendment may
be executed by each of the parties hereto on any number of separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Amendment in Portable Document Format
(PDF) or by facsimile transmission shall be effective as delivery of a manually
executed original counterpart thereof.

 

SECTION 7.                                     Expenses.  Each Seller agrees to
pay and reimburse Buyer for all out-of-pocket costs and expenses incurred by
Buyer in connection with the preparation, execution and delivery of this
Amendment, including, without limitation, the fees and disbursements of
Cadwalader, Wickersham & Taft LLP, counsel to Buyer.

 

SECTION 8.                                     GOVERNING LAW.

 

THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
OR IN CONNECTION WITH THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES WILL
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS
OF LAW PRINCIPLES OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

[SIGNATURES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

 

SELLERS:

 

 

 

 

 

ACRC LENDER W LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Thomas A. Jaekel

 

 

Name: Thomas A. Jaekel

 

 

Title: Vice President

 

 

 

 

 

ACRC LENDER W TRS LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Thomas A. Jaekel

 

 

Name: Thomas A. Jaekel

 

 

Title: Vice President

 

 

 

 

 

BUYER:

 

 

 

 

 

WELLS FARGO BANK, N.A., a national banking association

 

 

 

 

 

By:

/s/ John Nelson

 

 

Name: John Nelson

 

 

Title: Vice President

 

--------------------------------------------------------------------------------